Citation Nr: 0812349	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-30 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to February 7, 2003 
for the award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO awarded 
nonservice-connected pension benefits effective February 10, 
2003.  The veteran appealed the downstream issue of 
entitlement to an earlier effective date of award.  
Subsequently, the jurisdiction of the case was transferred to 
the RO in Portland, Oregon.  In a November 2005 rating 
decision, the RO awarded an effective date of February 7, 
2003 for the award of nonservice-connected pension benefits.  

In June 2007, the Board remanded this matter in order to 
obtain Social Security Administration (SSA) records that 
could be pertinent to the issue on appeal.  Since SSA has 
provided notice that its efforts to obtain the veteran's 
records were unsuccessful and that further efforts would be 
futile, remand for additional efforts to obtain these records 
is not warranted.  38 C.F.R. § 3.159(c)(2) (2007).


FINDING OF FACT

No record or communication documented to have been received 
officially by VA before February 7, 2003, may be construed as 
a claim for nonservice-connected pension benefits. 


CONCLUSION OF LAW

The criteria for an earlier effective date of February 7, 
2003 for an award of nonservice-connected pension have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (b)(1)(ii)(A) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran challenged the initial effective date 
assigned following the grant of nonservice-connected pension 
benefits.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
while the underlying claim was one for pension benefits as 
opposed to service connection, because the notice that was 
provided to the veteran before pension benefits were granted 
was legally sufficient, the Board finds that Dingess is 
applicable, and VA's duty to notify in this case has been 
satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
medical records are associated with the claims folder, as are 
post-service VA medical examination reports and VA and 
private treatment records.  He was provided a VA examination 
with respect to his claim for pension benefits in June 2003.  
Another examination is not necessary in connection with the 
earlier effective date claim because the examination could 
not show evidence of the veteran's past disability. 

Although there is an indication in the record that the 
veteran has apparently been in receipt of Social Security 
Administration (SSA) disability compensation, an unsuccessful 
effort was made to obtain pertinent medical records from the 
SSA claims file.  SSA has communicated that further efforts 
to obtain these records would be futile.  The Board therefore 
finds that VA has satisfied its duty to notify and the duty 
to assist pursuant to the VCAA.  

II.  Entitlement to an Earlier Effective Date

In his March 2004 notice of disagreement, the veteran argues 
that the effective date for nonservice-connected pension 
should be six months earlier because he reports that he went 
to the RO four times before he found an intake worker that 
knew how to file the right papers.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2007).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1).  The effective date for pension claims received 
on or after October 1, 1984 is the date of receipt of the 
claim, unless, within one year from the date on which the 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which the veteran became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

In reviewing the record, the Board first recognizes that 
there is nothing in the claims file to indicate that the 
veteran met the requirements for a retroactive effective date 
for pension benefits based upon incapacitation to file a 
claim.  See 38 U.S.C.A. § 5110(b)(3)(A), (B) (West 2002);38 
C.F.R. § 3.400(b)(ii)(B) (if the veteran was prevented, by 
reasons of a disability which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim may be 
any communication or action indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a) 
(2007).  An informal claim must be written.  Rodriguez v. 
West, 189 F. 3d. 1351 (Fed. Cir. 1999).  The informal claim 
must also identify the benefit being sought.  Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2007).  

The procedural history of the veteran's claim for pension 
benefits reveals that the veteran filed a formal claim for 
nonservice-connected pension that was received at the RO in 
February 2003.  The RO granted the claim in August 2003, 
effective from February 10, 2003, on the basis of a VA date 
stamp on the February 2003 formal claim from the veteran.  
The RO also found that while the evidence did not reveal that 
the veteran's disabilities met the schedular requirements of 
38 C.F.R. § 4.16(a) (2007), considering the veteran's 
disabilities of left shoulder arthritis, right shoulder 
tendonitis, bilateral plantar fasciitis, low back strain, and 
dysthymia found on VA medical examination in June 2003 and 
other factors, such as the veteran's age (53), education (2 
years of college), and occupational background (landscape 
business), the veteran was found to be entitled to 
nonservice-connected pension on an extraschedular basis.  
38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2007).

In a November 2005 rating decision, the RO found clear and 
unmistakable error in the August 2003 rating decision which 
had assigned the February 10, 2003 effective date.  The 
November 2005 rating decision noted that there was another, 
earlier date stamp on the February 2003 correspondence that 
had a date of February 7, 2003.  

While the Board has considered the veteran's statement 
asserting that he attempted to file a claim for pension 
benefits six months prior to February 2003, there is a 
presumption of regularity that attends the administrative 
functions of the Government.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) (holding that "Government officials 
are presumed to carry out their duties in good faith and 
proof to the contrary must be almost irrefutable to overcome 
that presumption").  In this case, there is no indication 
that a written claim for pension benefits was filed six 
months prior to February 2003, or any time prior to February 
7, 2003.  As such, this presumption of regularity has not 
been rebutted with respect to the actions of VA in this case, 
and the evidence that is of record does not show that a claim 
for nonservice-connected pension benefits was filed prior to 
February 7, 2003. 

In light of the above, an effective date prior to February 7, 
2003, for the grant of nonservice-connected pension benefits 
cannot be assigned, as there is no record or communication 
officially documented to have been received prior thereto 
that can be construed as a claim for nonservice-connected 
pension benefits.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1, 
3.155, 3.400.  In making this determination, while the Board 
has considered the veteran's argument that he is entitled to 
pension benefits effective six months earlier that the 
current effective date, the Board is bound by the legal 
criteria set forth above.  38 U.S.C.A. § 7104(c).  As the 
pertinent binding laws and regulations do not reveal a 
provision under which the desired effective date may be 
assigned given the fact that no claim for pension was filed 
in writing prior to February 7, 2003, the desired effective 
date cannot be assigned.  Finally, in reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for the grant 
of nonservice-connected pension benefits, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an effective earlier than February 7, 2003, 
for a grant of nonservice-connected pension benefits is 
denied.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


